963 F.2d 373
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Andre J. FIRMAN, Petitioner-Appellant,v.Terry L. MORRIS, Warden, Respondent-Appellee.
No. 91-3928.
United States Court of Appeals, Sixth Circuit.
May 18, 1992.

1
Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
Andre J. Firman, an Ohio pro se prisoner, appeals a district court order dismissing his petition for a writ of habeas corpus filed under 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
After a jury trial, Firman was found guilty of one count of kidnapping, three counts of rape, two counts of gross sexual imposition and one count of aggravated robbery.   Firman received concurrent sentences of seven to twenty-five years imprisonment on each count of all the charges except for gross sexual imposition.   He received a one year sentence for each count of gross sexual imposition to be served concurrently with each other but consecutively with the preceding sentences.   The Ohio appellate courts affirmed his convictions on direct appeal.


4
Firman then filed his federal habeas corpus action alleging the following three grounds for relief:  (1) the prosecution failed to disclose evidence favorable to the defense;  (2) his conviction was obtained in violation of his protection against double jeopardy;  and (3) his counsel's representation was ineffective.   Petitioner has fully exhausted his state court remedies.   The district court found his claims lacked merit and dismissed his action.


5
On appeal, Firman continues to argue the merits of his case.   In addition to the three grounds for relief which he raised in the district court, he also argues that the jury verdict was against the manifest weight of the evidence.   He requests leave to proceed as a pauper and the appointment of counsel.   The appellee has notified the court that he will not be filing a brief.


6
Upon review, we conclude that the district court properly dismissed Firman's habeas petition as Firman has not shown that he was denied a fundamentally fair trial.   See Lundy v. Campbell, 888 F.2d 467, 469-70 (6th Cir.1989), cert. denied, 495 U.S. 950 (1990).


7
Accordingly, Firman's request to proceed as a pauper is granted, his request for counsel is denied and the judgment of the district court is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation